EXHIBIT 10.19
DIRECTOR    
                


VERSO CORPORATION
PERFORMANCE INCENTIVE PLAN
NOTICE OF STOCK UNIT AWARD
You (the “Grantee”) have been granted an award of Stock Units (the “Award”), on
the terms and subject to the conditions of the Plan and this Award Agreement, as
follows:
Name of Grantee:    [•]
Total Number of Stock Units
subject to this Award:    [•]
Grant Date:    [•]
Vesting Schedule:
Subject to Section 7 of the Terms, this Award will become vested as to 100% of
the total number of Stock Units subject to the Award on the earliest to occur of
the following: (a) the first anniversary of the Grant Date; (b) the date
immediately preceding the date of the first annual meeting of the Corporation’s
stockholders that occurs in the Corporation’s fiscal year immediately following
the fiscal year in which the Grant Date occurs; or (c) the date on which a
Change in Control occurs. Vested Stock Units will be paid as provided in Section
6 of the Terms.

By your signature and the Corporation’s signature below, you and the Corporation
agree that the Award is granted under and governed by the terms and conditions
of the Corporation's Performance Incentive Plan, as the same may be amended,
modified or supplemented from time to time (the “Plan”), and the Terms and
Conditions of Director Stock Unit Award (the “Terms”), which Terms are attached
hereto and are incorporated herein by this reference. This Notice of Stock Unit
Award (this “Grant Notice”), together with the Terms, is referred to as your
“Award Agreement” applicable to the Award. Capitalized terms used in this Grant
Notice are used as defined in the Terms if not defined herein. Capitalized terms
used in this Award Agreement are used as defined in the Plan if not defined in
this Grant Notice or in the Terms. You acknowledge receipt of a copy of the
Terms, the Plan and the Prospectus for the Plan.
VERSO CORPORATION    ACCEPTED AND AGREED BY GRANTEE




By:            
Kenneth D. Sawyer        Signature
Senior Vice President of Human    
Resources and Communications            
Print Name






VERSOLAW
PHK 20170501.3

--------------------------------------------------------------------------------






VERSO CORPORATION
PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF DIRECTOR STOCK UNIT AWARD
1.Grant of Stock Units.
(a)    General. These Terms and Conditions of Director Stock Unit Award (these
“Terms”) apply to a particular stock unit award (the “Award”) if incorporated by
reference in the Notice of Stock Unit Grant (the “Grant Notice”) corresponding
to that particular grant. The recipient of the Award identified in the Grant
Notice is referred to as the “Grantee.” The effective date of grant of the Award
as set forth in the Grant Notice is referred to as the “Grant Date.” The Award
was granted under and subject to the Verso Corporation Performance Incentive
Plan, as the same may be amended, modified or supplemented from time to time
(the “Plan”). The number of shares covered by the Award are subject to
adjustment under Section 7.1 of the Plan. The Grant Notice and these Terms are
collectively referred to as the “Award Agreement” applicable to the Award.
Capitalized terms are defined in the Plan if not defined in this Award
Agreement. The Award has been granted to the Grantee in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to the
Grantee.
(b)    Stock Units. As used in this Award Agreement, a “Stock Unit” is a
non-voting unit of measurement which is deemed for bookkeeping purposes to be
equivalent in value to one outstanding share of Class A common stock, par value
$0.01 per share, of the Corporation (“Common Stock”). The Stock Units shall be
used solely as a device for the determination of any payment to eventually be
made to the Grantee if and when such Stock Units vest pursuant to Section 2. The
Stock Units create no fiduciary duty to the Grantee and shall create only a
contractual obligation on the part of the Corporation to make payments, subject
to vesting and the other terms and conditions hereof, as provided in Section 6
below. The Stock Units shall not be treated as property or as a trust fund of
any kind. No assets have been secured or set aside by the Corporation with
respect to the Award and, if amounts become payable to the Grantee pursuant to
this Award Agreement, the Grantee’s rights with respect to such amounts shall be
no greater than the rights of any general unsecured creditor of the Corporation.
2.Vesting. This Award shall vest and become earned as set forth in the Grant
Notice, subject to earlier termination or acceleration and subject to adjustment
as provided in this Award Agreement and in the Plan.
3.Continuance of Service Required; No Service Commitment. The vesting schedule
applicable to the Award requires continued service as a director of the
Corporation through the applicable vesting date as a condition to the vesting of
the Award and the rights and benefits under this Award Agreement. Except as
provided in the Grant Notice, service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of services as provided in Section 7 below or under the
Plan.
Nothing contained in this Award Agreement or the Plan constitutes a continued
service commitment by the Corporation or any of its Subsidiaries, confers upon
the Grantee any right to remain in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such service, or affects the right of the Corporation or any
Subsidiary to increase or decrease the Grantee’s other compensation. Nothing in
this Award Agreement, however, is intended to adversely affect any independent
contractual right of the Grantee without his/her consent thereto.


VERSOLAW
PHK 20170501.3

--------------------------------------------------------------------------------





4.Dividend and Voting Rights.
(a)    Limitations on Rights Associated with Units. The Grantee shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 4(b) hereof) and no voting rights with respect to
the Stock Units or any shares of Common Stock issuable in respect of such Stock
Units, until shares of Common Stock are actually issued to and held of record by
the Grantee. Except as expressly provided in Section 4(b) hereof or as may be
provided pursuant to Section 7.1 of the Plan, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate evidencing the shares.
(b)    Dividend Equivalent Reinvestment. In the event that the Corporation pays
an ordinary cash dividend on its outstanding Common Stock for which the related
record date occurs after the Grant Date and prior to the date all Stock Units
subject to the Award have either been paid or have terminated, the Corporation
shall credit (as of the related dividend payment date) the Grantee with an
additional number of Stock Units equal to (a) the amount of the ordinary cash
dividend paid by the Corporation on a single share of Common Stock on such
dividend payment date, multiplied by (b) the number of Stock Units subject to
the Award outstanding and unpaid as of the record date for such dividend payment
(including any Stock Units previously credited under this Section 4(b) and with
such total number subject to adjustment pursuant to Section 7.1 of the Plan),
divided by (c) the closing price of a share of Common Stock on such dividend
payment date. Any Stock Units credited pursuant to the foregoing provisions of
this Section 4(b) will be subject to the same vesting, payment, termination and
other terms, conditions and restrictions as the original Stock Units to which
they relate. No crediting of Stock Units will be made pursuant to this Section
4(b) with respect to any Stock Units which, as of the related record date, have
either been paid or have terminated.
5.Restrictions on Transfer. Prior to the time the Stock Units are vested and
paid, neither the Stock Units comprising the Award nor any interest therein or
amount payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation or (b) transfers by will or the laws
of descent and distribution.
6.Timing and Manner of Payment of Stock Units. The Stock Units subject to this
Award Agreement that become vested shall be paid in an equivalent number of
whole shares of Common Stock upon or promptly (and in all events not later than
60 days) after the first to occur of (a) the date on which the Grantee ceases to
provide services to the Corporation as a director or (b) the date on which a
Change in Control occurs. Each such payment of Stock Units shall be subject to
the tax withholding provisions of Section 9 hereof and Section 8.5 of the Plan
and subject to adjustment as provided in Section 7.1 of the Plan and shall be in
complete satisfaction of such vested Stock Units. The Grantee or any other
person entitled under the Plan to receive a payment of shares of Common Stock
shall deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan. The Corporation may
make payment of shares of Common Stock either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion. Any Stock Units corresponding
to a particular vesting date shall be rounded down to the nearest whole Stock
Unit; provided that fractional Stock Units subject to the Award shall be
cumulated until sufficient to produce a whole Stock Unit, in all cases remaining
fractional Stock Unit interests shall terminate in the event the remaining Stock
Units subject to the Award terminate, and any remaining fractional Stock Unit
interest shall terminate on the final vesting date applicable to the Award.


2
VERSOLAW
PHK 20170501.3

--------------------------------------------------------------------------------





7.Effect of Termination of Services.
(a)    Termination of Services Generally. Except as otherwise provided in
Section 7(b), the Grantee’s Stock Units shall terminate to the extent such units
have not become vested upon the first date the Grantee is no longer providing
services to the Corporation as a director, regardless of the reason for the
termination of such services, whether with or without cause, voluntarily or
involuntarily.
(b)    Termination Due to Death or Disability. In the event the Grantee’s
services to the Corporation as a director terminate due to the Grantee’s death
or Disability, any Stock Units subject to the Award that are then outstanding
and otherwise unvested shall accelerate and become fully vested upon such
termination of the Grantee’s services. For the purposes of the Award, the term
“Disability” has the meaning given to such term in Treas. Reg. Section
1.409A-3(i)(4).
(c)    No Further Rights as to Terminated Units. If any unvested Stock Units
terminate pursuant to this Award Agreement, such Stock Units shall automatically
terminate and be cancelled as of the applicable termination date without payment
of any consideration by the Corporation and without any other action by the
Grantee, or the Grantee’s beneficiary or personal representative, as the case
may be, and the Corporation shall have no obligation (or no further obligation,
as the case may be) in respect thereof or with respect thereto.
8.Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number of Stock Units
contemplated hereby and the number and kind of securities that may be issued in
respect of the Award. The Administrator may not, however, change the timing of
payment of the Award as provided in Section 6. In addition, no adjustment shall
be made pursuant to Section 7.1 of the Plan with respect to the Award as to any
cash dividend for which dividend equivalents are credited pursuant to Section 4.
9.Taxes; Tax Withholding.
(a)    Section 409A. It is intended that the terms of the Award will not result
in the imposition of any tax liability pursuant to Section 409A of the Code.
This Award Agreement shall be construed and interpreted consistent with that
intent. Notwithstanding any provision of these Terms to the contrary, if the
Grantee is a “specified employee” as defined in Section 409A of the Code, the
Grantee shall not be entitled to any payment with respect to the Award in
connection with the Grantee’s “separation from service” (as that term is used
for purposes of Section 409A of the Code) until the earlier of (a) the date that
is six (6) months after the Grantee’s separation from service for any reason
other than the Grantee’s death, or (b) the date of the Grantee’s death. Any
amounts otherwise payable to the Grantee following the Grantee’s separation from
service that are not so paid by reason of this Section 9 shall be paid as soon
as practicable for the Corporation (and in all events within thirty (30) days)
after the date that is six (6) months after the Grantee’s separation from
service (or, if earlier, the date of the Grantee’s death). The provisions of
this Section 9 shall only apply if, and to the extent, required to comply with
Section 409A of the Code.
(b)    Tax Withholding. The Corporation shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Corporation or any of its Subsidiaries may reasonably be obligated to withhold
with respect to the grant, vesting or other event with respect to the Stock
Units. If such withholding event occurs in connection with the distribution of
shares of Common Stock in respect of the Stock Units and subject to compliance
with all applicable laws, the Corporation shall automatically withhold and
reacquire the appropriate number of whole shares, valued at their then fair
market


3
VERSOLAW
PHK 20170501.3

--------------------------------------------------------------------------------





value (with the “fair market value” of such shares determined in accordance with
the applicable provisions of the Plan), to satisfy any withholding obligations
of the Corporation or its Subsidiaries with respect to such distribution. If,
however, any withholding event occurs with respect to the Stock Units other than
in connection with the distribution of shares of Common Stock in respect of the
Stock Units, or if the Corporation cannot legally satisfy such withholding
obligations by such withholding and reacquisition of shares as described above,
the Corporation shall be entitled to require a cash payment by or on behalf of
the Grantee and/or to deduct from other compensation payable to the Grantee the
amount of any such withholding obligations.
(c)    Responsibility for Taxes. Except for such withholding rights of the
Corporation, the Grantee shall be solely responsible for any and all tax
liability arising with respect to the Award or any payment in respect thereof.
10.Notices. Any notice to be given under the terms of this Award Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s records. Any notice shall be delivered in person
or shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government or a courier of internationally recognized prominence.
Any such notice shall be given only when received, but if the Grantee is no
longer an Eligible Person, shall be deemed to have been duly given five business
days after the date mailed in accordance with the foregoing provisions of this
Section 10.
11.Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to the terms and conditions of the provisions of the Plan, which are
incorporated herein by this reference. The Grantee agrees to be bound by the
terms of the Plan and this Award Agreement. The Grantee acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Award
Agreement. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.
12.Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 8.6 of the Plan. This Award Agreement
may be amended by the Administrator from time to time. Any such amendment must
be in writing and signed by the Corporation. Any such amendment that materially
and adversely affects the Grantee’s rights under this Award Agreement requires
the consent of the Grantee in order to be effective with respect to the Award.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the Grantee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
13.Governing Law. This Award Agreement shall be governed by, construed under,
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
14.Effect of Award Agreement. This Award Agreement shall be assumed by, be
binding upon and inure to the benefit of any successor or successors to the
Corporation.


4
VERSOLAW
PHK 20170501.3

--------------------------------------------------------------------------------





15.Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Photographic or
other electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
16.Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
17.Clawback Policy. The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).
18.No Advice Regarding Grant. The Grantee is hereby advised to consult with his
or her own tax, legal and/or investment advisors with respect to any advice the
Grantee may determine is needed or appropriate with respect to the Award
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Award and any shares that may
be acquired upon payment of the Award). Neither the Corporation nor any of its
officers, directors, affiliates or advisors makes any representation (except for
the terms and conditions expressly set forth in this Award Agreement) or
recommendation with respect to the Award.
19.Definition of Change in Control. For the purposes of this Award Agreement, a
“Change in Control” shall be deemed to have occurred as of the first day that
any one or more of the following conditions shall have been satisfied:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 35% or
more of either (1) the sum of the then outstanding shares of Common Stock and
Class B common stock, par value $0.01 per share, of the Corporation
(collectively, the “Outstanding Company Common Stock”) or (2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections (c)(1), (2) and (3) below;
(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board (including for these purposes, the
new directors whose election or nomination was so approved, without counting the
director and his predecessor twice) shall be considered as though such
individual were a director serving on the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


5
VERSOLAW
PHK 20170501.3

--------------------------------------------------------------------------------





(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such event, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, 35% or more
of, respectively, the then outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity, except to the extent that the
ownership in excess of 35% existed prior to the Business Combination, and (3) at
least a majority of the directors serving on the board of directors or trustees
of the entity resulting from such Business Combination or a Parent were
directors serving on the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or
(d)    Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation other than in the context of a transaction
that does not constitute a Change in Control event under clause (c) above.
For the purposes of paying any vested Stock Units pursuant to Section 6,
however, an occurrence or event contemplated by clause (a), (b), (c) or (d)
above shall not constitute a Change in Control unless such occurrence or event
also constitutes a “change in the ownership or effective control” of the
Corporation or a “change in the ownership of a substantial portion of the
assets” of the Corporation, in each case within the meaning of Section 409A of
the Code.
* * *




6
VERSOLAW
PHK 20170501.3